As filed with the Securities and Exchange Commission on August 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments June 30, 2011 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 91.2% Australia - 5.8% AMP LTD Australia and New Zealand Banking Group - ADR Infigen Energy Sims Metal Management LTD - ADR WorleyParsons LTD Belgium - 1.5% Umicore SA Brazil - 0.8% Gafisa SA - ADR China - 1.8% New Oriental Education and Technology Group, Inc - ADR * Sohu.com, Inc * Denmark - 0.3% Vestas Wind System A/S * Finland - 1.6% Sampo Group France - 5.9% Air Liquide - ADR AXA SA - ADR Casino Guichard Perrachon SA Germany - 7.9% Adidas AG Henkel AG and Company KGaA SAP AG - ADR SMA Solar Technology AG Vossloh AG Hong Kong - 1.9% Hang Seng Bank LTD Israel - 1.2% Check Point Software Technologies LTD * Italy - 1.9% Tenaris SA - ADR Japan - 17.1% DISCO Corporation FANUC LTD Honda Motor Company LTD - ADR Kubota Corporation - ADR Mitsui Fudosan Company NGK Insulators LTD Nippon Electronic Glass Company LTD Sony Corporation - ADR SYSMEX Corporation TERUMO Corporation Toray Industries, Inc - ADR * Luxembourg - 1.8% Subsea 7 SA - ADR * Mexico - 1.7% America Movil SAB de CV - ADR Netherlands - 4.8% ASML Holding NV - ADR Koninklijke Philips Electronics NV - ADR Unilever NV - ADR Norway - 3.2% Petroleum Geo-Services * Statoil ASA - ADR Portugal - 0.8% EDP Renovaveis SA * Singapore - 1.9% CapitaLand LTD Olam International South Africa - 0.9% Standard Bank Group LTD Spain - 2.3% Abengoa SA Banco Santander SA - ADR Switzerland - 9.7% ABB LTD - ADR Julius Baer Gruppe AG Novartis AG - ADR Roche Holding LTD - ADR Sonova Holding AG Taiwan - 1.6% Taiwan Semiconductor Manufacturing Company LTD - ADR Thailand - 1.6% Kasikornbank PLC United Kingdom - 13.2% HSBC Holdings PLC - ADR Johnson Matthey PLC - ADR Pearson PLC - ADR Scottish & Southern Energy PLC - ADR Smith & Nephew PLC - ADR Spirax-Sarco Engineering PLC Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $15,681,015) PREFERRED STOCKS - 1.5% Brazil - 1.5% Companhia Energetica de Minas Gerais - ADR TOTAL PREFERRED STOCKS (Cost $235,190) Money Market Funds - 12.4% Fidelity Money Market Portfolio, 0.13% (1) TOTAL MONEY MARKET FUNDS (Cost $2,163,352) TOTAL INVESTMENTS - 105.1% (Cost $18,079,557) Liabilities in Excess of Other Assets - (5.1)% ) NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-Income Producing Annualized seven-day yield as of June 30, 2011. Summary of Fair Value Disclosure (Unaudited) June 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011: Description Level 1 Level 2 Level 3 Common Stock* $ $ $
